Citation Nr: 9904628	
Decision Date: 02/19/99    Archive Date: 02/24/99

DOCKET NO.  92-21 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to an increased rating for cervical paravertebral 
and trapezius myositis, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel






INTRODUCTION

The veteran had active service from May 1983 to March 1989.  

This appeal arises from a June 1992 rating decision of the 
San Juan, Puerto Rico Regional Office (RO).  The case was 
remanded from the Board to the RO in June 1993 for additional 
development of the evidence.  

The Board also notes that the issue of entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disability was denied by rating decisions 
in September and October 1997.  A timely notice of 
disagreement was received and a statement of the case was 
issued in November 1997.  As the appellant has not submitted 
a substantive appeal relative to this additional issue, it is 
not before the Board on appeal.

In a letter from the veteran dated in October 1997, he 
appears to be raising a claim for an increase in the rating 
assigned his service connected low back disability.  This 
issue, which is not inextricably intertwined with the issue 
on appeal, is referred to the RO for appropriate action.


REMAND

The veteran contends that the RO erred by failing to grant a 
rating in excess of 10 percent for his service connected neck 
disability.  This issue was remanded in June 1993, in part, 
to afford the veteran an orthopedic examination.  During the 
pendency of the remand, the veteran was pursuing a claim of 
entitlement to service connection for a low back disability.  
A June 1995 report of VA orthopedic examination includes 
complaints relative to the neck; however, clinical findings 
were limited to the low back.  As a consequence, the 
requested evidentiary development regarding the increased 
rating claim has not been accomplished. are 
not complied with, the Board itself errs in failing to ensure 
compliance.  

VA has a duty to assist the veteran in the development of 
facts pertaining to his claim.  The Court has held that the 
duty to assist the claimant in obtaining and developing 
available facts and evidence to support his claim includes 
obtaining all relevant medical records.  Littke v. Derwinski, 
1 Vet. App. 90 (1990).  All current treatment records should 
be obtained.

The veteran has indicated that he experiences pain when he 
moves his neck with radiation to the back and that he 
sometimes drops objects.  In view of the veteran's 
complaints, another orthopedic examination is necessary to 
comply with the mandates set forth in DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  In that case, the Court held that in 
evaluating a service connected disability involving a joint, 
the Board erred in not adequately considering functional loss 
due to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court held that 
Diagnostic Codes pertaining to range of motion do not subsume 
38 C.F.R. § 4.40 and § 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  The Court remanded the case to the Board to 
obtain a medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups or 
when the joint is used repeatedly over time.  The Court also 
held that the examiner should be asked to determine whether 
the joint exhibits weakened movement, excess fatigability or 
incoordination.  If feasible, these determinations were to be 
expressed in terms of additional range of motion loss due to 
any pain, weakened movement, excess fatigability or 
incoordination.  Moreover, in view of the veteran's 
complaints of radiating pain, a neurological examination 
should also be scheduled to evaluate these additional 
complaints.

Under the circumstances of this case, further development is 
necessary.  Accordingly, the case is REMANDED to the RO for 
the following actions:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for neck 
disability in recent years.  After 
securing the necessary releases, the RO 
should obtain all records that have not 
already been obtained and associate them 
with the claims file.

2.  The veteran should be afforded a VA 
orthopedic and neurological examination 
to determine the current nature and 
extent of his neck disability.  The 
claims folder must be made available to 
the examiners prior to the examinations.  
All disability should be evaluated in 
relation to its history with emphasis on 
the limitation of activity and functional 
loss due to pain imposed by the 
disability at issue in light of the whole 
recorded history.  All indicated tests 
must be performed.

The orthopedic examiner should indicate 
the range of motion of the veteran's neck 
and also note what is considered normal 
range of motion.  The examiner should 
also indicate whether there is any pain, 
weakened movement, excess fatigability, 
or incoordination on movement, and 
whether there is likely to be additional 
range of motion loss of the service 
connected neck due to any of the 
following:  (1) pain on use, including 
flare-ups; (2) weakened movement; (3) 
excess fatigability; or (4) 
incoordination.  The above determinations 
should, if feasible, be expressed in 
terms of the degree of additional range 
of motion loss due to pain on use or 
during flare-ups under § 4.40, and 
weakened movement, excess fatigability, 
or incoordination under § 4.45.  The 
factors upon which all medical opinions 
are based must be set forth for the 
record.

The neurological examiner should indicate 
whether there are any neurological 
abnormalities referable to the service 
connected disability.  If so, all 
complaints and manifestations should be 
described.  Moreover, the examiner should 
note whether there are persistent 
symptoms compatible with neuropathy with 
characteristic pain, demonstrable muscle 
spasm or neurological findings 
appropriate to the site of the diseased 
disk.  The examiner should note the 
frequency of attacks of neuropathy, and 
whether there is intermittent relief or 
little intermittent relief.

3.  After completion of the requested 
development, the RO should review the 
veteran's claim.  If the action taken 
remains adverse to the veteran in any 
way, he and his representative should be 
furnished an appropriate supplemental 
statement of the case to include the 
consideration of the provisions of 
38 C.F.R. § 3.655 in the event that the 
veteran fails to appear for a scheduled 
examination (the RO should also include 
in the claims folder a copy of the 
letter(s) scheduling the veteran for an 
examination and notifying him of the 
consequences for failure to appear for an 
examination).  They should then be 
afforded a reasonable opportunity to 
respond. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of this 
REMAND is to obtain additional information and to ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


- 6 -


